Citation Nr: 0315282	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the thoracic spine, currently evaluated as 
20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from November 1968 to 
November 1988.  

The veteran was granted service connection for a thoracic 
spine disability in an August 1990 rating decision and was 
awarded a noncompensable disability rating.  

In April 1999, the RO received the veteran's claim for an 
increase in the disability rating assigned his thoracic spine 
disability.  In a July 1999 rating decision, the RO confirmed 
and continued the veteran's noncompensable rating.  The 
veteran disagreed with the July 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2000.  

Subsequently, in an October 2000 rating decision, the 
veteran's disability rating was increased to 20 percent.  The 
veteran continued to express his disagreement with that 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  


REMAND

In January 2002, this issue was the subject of a remand by 
the Board.  The Board requested that the veteran undergo a VA 
examination to determine the current severity of his thoracic 
spine disability.  While an x-ray of the thoracic spine was 
taken in April 2002, the record shows that the VA spine 
examination was cancelled.  There is no indication from the 
record that this was done at the veteran's request, or 
whether he failed to report for a scheduled examination.  

In March 2003, the Board ordered additional development in 
this case, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2)(2002)].  The Board again requested that the 
veteran undergo an orthopedic examination, to determine the 
current severity of the veteran's thoracic spine disability.  
Instead of an orthopedic examination, a dermatologic 
examination was scheduled and conducted.  

In a recent decision, United States Court of Appeals for the 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C. § 7104(a) because it 
denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board apologizes to the veteran and his representative 
for the clerical error in scheduling an unnecessary 
dermatological examination.  However, even if an orthopedic 
examination report had been obtained, under the DAV case it 
still would be necessary to remand this case for 
readjudication.

Accordingly, this case is REMANDED for the following action:

1.  RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination, to determine the nature and 
extent of disability resulting from the 
veteran's thoracic spine disability.  
Send the claims folder to the examiner 
for review.
The examiner is asked to address the 
following matters:
?	Please report in detail all 
complaints and clinical findings 
pertaining to the veteran's thoracic 
spine disability.  Please also state 
whether any demonstrable deformity 
of a vertebral body exists.
?	Please comment on functional 
limitations, if any, caused by the 
thoracic spine disability.  Discuss 
the range of motion of the thoracic 
spine and state your opinion as to 
whether any limitation of motion of 
the thoracic spine found may be 
considered slight, moderate or 
severe.  
?	Also, please address whether range 
of motion of the thoracic spine is 
specifically limited due to pain, 
weakened movement, excess 
fatigability, and incoordination on 
use.  If so, at what degrees of 
measured range of motion are such 
symptoms noted.
?	Please also comment on whether any 
other back disability coexists with 
the veteran's service-connected 
thoracic spine disability.  If so, 
please distinguish any 
symptomatology attributable to such 
disability from the service-
connected thoracic spine disability.

2.  The veteran's claim should then 
be readjudicated.  If the decision 
remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be  issues and the veteran 
and his representative should be 
allowed an appropriate period of 
time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




